Title: To George Washington from Timothy Pickering, November 1795
From: Pickering, Timothy
To: Washington, George


          
            [November 1795]
          
          Topics which have occurred to the Secretary of War as proper to be noticed at the opening of the ensuing session of Congress.
          1. The treaty of peace effected by General Wayne with the Indians northwest of the river Ohio.
          
          2. The continuance of peace with the Cherokees.
          3. The formal agreement entered into by Mr Seagrove and the Chiefs of the Creek Indians for putting an end to their depredations & restoring harmony between them and the citizens of the United States. The apparent sincerity of the Creeks manifested by their delivery of prisoners, and abstaining from their wonted hostilities. But the full effect of this happy adjustment of differences hazarded, perhaps defeated, by the killing of a number of the Creeks on the frontiers of Georgia. The official reports give too much reason to believe that these slaughters of the Creeks were unprovoked, atrocious murders.
          Hence occasion may be taken to enforce the necessity of providing new & certain means of bringing such murderers to punishment; if the United States would prevent the destruction of multitudes of innocent citizens, and avoid the miseries and ruinous expences of perpetual Indian wars.
          4. The peace with Morocco officially notified by the agent entrusted with the negociation.
          5. The prospect of peace with the Algierines, and of the release of our fellow citizens their prisoners, on satisfactory terms.
          6. The state of the treaty with Great Britain—a plain statement of the few principal facts, without any reasoning: for reasoning is connected with opinions; and with these so many passions are enlisted as to hazard premature discussions and conclusions. should the treaty be ratified by G. Britain, it will of course be laid before Congress, and the measures necessary to carry it into effect be suggested. The state of parties may by that time be ascertained; and the consequent expediency of giving or withholding an exposition of motives to the ratification. Possibly, however, Mr Randolph’s pamphlet may demand some declarations; though without any referrence, directly or indirectly, to him or his work.
          7. The prices of the necessaries of life have for several years been increasing, and are now so enhanced as to reduce the salaries of public officers, perhaps to half of their original value. In a republic, offices should be rendered accessible to talents and virtue, by yielding at least a decent support to the holders; otherwise they can be accepted only by the wealthy; and of these, few will be disposed to sacrifice their ease as well as their fortunes in the public service. To this defect of compensation must very

much be ascribed the difficulty of filling two important offices now and for some months past vacant. What further provision for the support of public officers should be made, will merit consideration.
          
            Subjects of messages
            1. State of the negociations with Spain—measures which have been taken on account of the recent encroachment at the Chickasaw Bluff.
            2. State of the frigates.
            3. State of the fortifications.
            4. Arsenals.
            5. Fees necessary for officers in the federal courts—in some cases particularly in which no provision is made; for the law now refers to state fees in like cases—which in some states do not exist.
            6. To provide for a more extended Indian trade, on public account.
          
        